Citation Nr: 1810788	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease, ischemic heart disease, with three stents (heart disability).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 and April 2017, these matters were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records from May 28, 2017 and May 31, 2017 indicate that the Veteran had follow up appointments scheduled on June 15, 2017 and June 5, 2017.  To date, VA treatment records subsequent to May 31, 2017 have not been associated with the claims file. Additionally, there appear to be outstanding VA fee-basis records. A November 10, 2016 VA treatment record indicates that the Veteran was referred to New Hanover for cardiac rehabilitation. Additionally, VA treatment records from February 11, 2011, March 3, 2011, November 5, 2013, April 28, 2015, March 8, 2016, April 12, 2016, and November 18, 2016 indicate that non-VA cardiology records, a cardiac rehabilitation consultation, and unidentified private treatment records were scanned into VistA Imaging.  Nevertheless, the referenced fee basis and VistA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from May 31, 2017 to present, the Veteran's fee basis cardiology records, as well as the VistA Imaging records referenced in the February 11, 2011, March 3, 2011, November 5, 2013, April 28, 2015, March 8, 2016, April 12, 2016, and November 18, 2016 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his disability on appeal, to include New Hanover Regional Medical Center and Cape Fear Heart Associates.  After securing the necessary releases, request any identified records that are not duplicates of those associated with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After conducting any additional development deemed necessary, readjudicate the claims. If the benefits sought    on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




